The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 26, 2014

                                      No. 04-13-00820-CR

                              Jose Isabel Martinez HERNANDEZ,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2012CRU010-D4
                         Honorable Oscar J Hale, Jr., Judge Presiding


                                         ORDER
       Appellant’s brief was originally due May 22, 2014; however, the court granted appellant
an extension of time to file the brief until June 23, 2014. Appellant has filed a motion requesting
until August 7, 2014 to file the brief.

        We grant the motion and order appellant’s attorney, Guillermo Lara Jr., to file the
appellant’s brief by August 7, 2014 (77 days after the originally due date). Counsel is advised
that no further extensions of time will be granted absent a motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court